Title: To James Madison from Cyrus Griffin, 5 April 1801 (Abstract)
From: Griffin, Cyrus
To: Madison, James


5 April 1801. Indisposition prevented his going to Richmond when JM was last there. Encloses a medal as token of friendship and “high consideration,” knowing JM has a collection of them.
 

   
   RC (DLC). 1 p.; in Stuart Griffin’s hand (see Cyrus Griffin to JM, 29 July 1801); docketed by JM. Cyrus Griffin served with JM in the Continental Congress in 1780 and was a district court judge in Virginia, 1789–1810 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 2:13 n. 3).


